Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Martha Garmany
d/b/a Discount Tobacco Outlet,

Respondent.

Docket No. C-13-341
FDA Docket No. FDA-2013-H-0107

Decision No. CR2808

Date: May 30, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint against
Respondent, Martha Garmany d/b/a Discount Tobacco Outlet, that alleges facts
and legal authority sufficient to justify the imposition of a civil money penalty of
$250. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent used a self-service
display in a non-exempt facility, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), codified at 21 U.S.C. §§ 301-399d, and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil monetary penalty of
$250 for this violation.
On April 16, 2013, CTP served the Complaint on Respondent by United States
Postal Service Certified Mail, pursuant to 21 C.F.R. §§ 17.5 and 17.7.' In the
Complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
within which to file an answer. CTP warned Respondent that, if it failed to take
one of these actions within 30 days, the Administrative Law Judge could issue an
initial decision ordering Respondent to pay the full amount of the proposed
penalty, pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil monetary
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Discount Tobacco Outlet, an establishment that sells
tobacco products and is located at 969 US Highway 431, Suite B, Boaz,
Alabama 35957. Complaint § 2.

e On January 30, 2012, an FDA-commissioned inspector observed that
Respondent failed to sell cigarettes or smokeless tobacco in a face-to-face
exchange only, as required under 21 C.F.R. § 1140.16(c), because Discount
Tobacco Outlet is not an establishment that ensures that minors are neither
present nor permitted to enter at any time. Complaint 9.

e ‘“[O]n March 8, 2012, CTP issued a Warning Letter to Discount Tobacco
Outlet.” Complaint § 9. The letter noted the violation the FDA-
commissioned inspector had observed on January 30, 2012, and explained
that if Respondent failed to correct the violation, Respondent could face a
civil money penalty or other regulatory action. Complaint § 9. Moreover,
CTP explained that the warning letter was not intended to provide an
exhaustive list of violations and that Discount Tobacco Outlet was
responsible for complying with the law. Complaint § 9.

' CTP served Respondent at a Post Office Box address. Mail from the Civil
Remedies Division, Departmental Appeals Board addressed to Respondent’s
establishment was returned as “undeliverable as addressed, unable to forward.”
e Respondent received the warning letter on March 9, 2012, via UPS, and
“Starder” signed for the delivery. Complaint § 10. CTP, however, did not
receive a response. Complaint § 10.

e During a subsequent two-part inspection on June 15 and June 25, 2012,
FDA-commissioned inspectors documented another violation of 21 C.F.R.
§ 1140.16(c), “for using a self-service display” in a facility where “minors
are permitted to enter ... when accompanied by an adult.” Complaint ¥ 1.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
Those regulations require a retailer to “sell cigarettes and smokeless tobacco only
in a direct, face-to-face exchange between the retailer and the consumer.” 21
C.F.R. § 1140.16(c)(1). Those regulations also prohibit a retailer from selling
cigarettes and smokeless tobacco through “impersonal” modes of sale, such as
self-service displays and vending machines. 21 C.F.R. § 1140.16(c)(1). The
limitations of 21 C.F.R. § 1140.16(c)(1) do not apply if “the retailer ensures that
no person younger than 18 years of age is present, or permitted to enter, at any
time.” 21 C.F.R. § 1140.16(c)(2)(ii).

Here, Respondent violated 21 C.F.R. § 1140.16(c) twice by selling tobacco
products through a self-service display in a facility where minors may enter. The
first violation occurred on January 30, 2012. The second violation occurred
during the two-part inspection performed on June 15, 2012, and June 25, 2012.
Therefore, Respondent’s actions constitute violations of the Act for which a civil
money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the complaint,
whichever is smaller. 21 C.F.R. § 17.11(a). Respondent has committed a
subsequent violation after having received a warning letter for its first violation,
within a 12-month period. The maximum penalty for a second violation is $250.
21 C.F.R. § 17.2. CTP has requested a civil money penalty in that amount.
Therefore, I impose a civil money penalty in the amount of $250.

/s/
Steven T. Kessel
Administrative Law Judge

